Pee Curiam.
As we understand the ora] statement of counsel (no papers were laid before us) there were included in respondents’ costs in this court an argument fee, although no argument was had or brief filed, and a fee for preparation of issue, though no issue was prepared. In fact, respondents did nothing in the appeal and were content to have it determined on the presentation of the cases by the appellant. We are unable to see why such fees should be taxed when the services to which they are applicable were not performed, and they should be struck from the bills of costs.
Let rule be entered accordingly.